UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6291


JOHNATHAN LEE SMITH, a/k/a Johnathan Lee X Smith,

                Plaintiff - Appellant,

          v.

LAWRENCE WANG, M.D.; VCU HEALTH SYSTEM; MCV HOSPITALS AND
PHYSICIANS; MICHAEL C. KURZ, M.D.; DEBORAH KLEIMAN; DHIREN
E. KUMAR, M.D.; JENNY O. SMITH, M.D.; VELMIR A. LUKETIC,
M.D.; SUBHASH A. NANIWADEKAR, M.D.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00462-sgw-mfu)


Submitted:   October 13, 2011             Decided:   November 4, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnathan Lee Smith, Appellant Pro Se.        Joseph Michael
Rainsbury, Nancy Fuller Reynolds, LECLAIR RYAN, PC, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnathan Lee Smith appeals the district court’s order

accepting the recommendation of the magistrate judge, finding he

was not in imminent danger of serious physical injury, denying

his application to proceed under the PLRA without prepayment of

the filing fees and dismissing his civil rights complaint.                          We

have     reviewed       the    record    and     find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.       Smith v. Wang, No. 7:09-cv-00462-sgw-mfu (W.D. Va., Jan.

31, 2011).        Because the Defendants challenged Smith’s assertion

that he was under imminent danger of serious physical injury,

for    the    purpose    of    seeking   leave    to    proceed   under    the    PLRA

without prepayment of fees, there was no error in the magistrate

judge’s decision to have an evidentiary hearing on the issue.

See Taylor v. Watkins, 623 F.3d 483, 485 (7th Cir. 2010).                           We

dispense      with      oral   argument    because       the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2